                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

WILLIAM SIM SPENCER,

               Plaintiff,                              Case Number 19-12346
v.                                                     Honorable David M. Lawson
                                                       Magistrate Judge Stephanie Dawkins Davis
KARYN DONOHUE,

               Defendant.
                                               /

             ORDER ADOPTING REPORT AND RECOMMENDATION AND
                  SUMMARILY DISMISSING THE COMPLAINT

       On August 7, 2019, plaintiff William Sim Spencer filed his pro se complaint in which he

seeks injunctive relief restraining the defendant from making any further efforts to collect money

or impose consequences allegedly including possible arrest or incarceration stemming from state

court proceedings to collect on the plaintiff’s unpaid child support obligations. The plaintiff asserts

that a Michigan statute, which governs the collection of judgments for unpaid support obligations

is unconstitutional as applied to him because he has been denied the opportunity to raise any

meaningful contest to the judgment for unpaid support. He also contends that any obligation that

he had to pay amounts he previously was adjudged to owe was extinguished by a release of the

judgment lien. Contemporaneously with his complaint, the plaintiff filed a motion for issuance of

a temporary restraining order and preliminary injunction.

       The plaintiff’s principal allegations stem from the proceedings in state court to collect

unpaid child support, and he attached several items of correspondence to his complaint evidencing

the history of those proceedings. On March 17, 2016, the plaintiff was informed by a letter from

the Oakland County, Michigan circuit court that a support dispute had been closed due to his

incarceration. Letter dated Mar. 17, 2016, ECF No. 1, PageID.8. However, on May 16, 2016, the
plaintiff received another letter stating that “the previous arrearages were added back to the case

at the request of the plaintiff as the defendant will be released from incarceration in August and

entering the workforce again.” Letter dated May 16, 2016, ECF No. 1, PageID.10. The plaintiff

contends that he now is under threat of unjust seizures of property or arrest due to efforts by the

defendant to collect the arrearages that he contends were extinguished by the March 2016

correspondence. As the magistrate judge observed, the public record of the proceedings in the

Oakland County circuit court indicates that a proceeding for collection of unpaid child support was

instituted against the plaintiff and a support enforcement order was issued on August 1, 2019,

assessing an amount of unpaid support exceeding $75,000. Support Enforcement Ord., ECF No.

11, PageID.59 (Oakland Cty. Cir. Ct. Aug. 1, 2019). The plaintiff subsequently filed a motion to

clarify the amount of the support due, Def.’s Mot., ECF No. 11, PageID.62, and a show cause

hearing was scheduled for September 3, 2019.

       As noted above, the plaintiff filed his complaint in this Court on August 7, 2019, and he

contemporaneously filed his motion for injunctive relief. The Court referred the case to the

assigned magistrate judge for all pretrial proceedings. On August 30, 2019, the magistrate judge

issued a report in which she recommended that the Court deny the motion for early injunctive

relief and sua sponte dismiss the case under the Younger abstention doctrine, see Younger v.

Harris, 401 U.S. 37 (1971), which holds that federal courts should not entertain litigation that

would interfere with the orderly progress of state court criminal prosecutions and certain categories

of civil proceedings, such as contempt prosecutions for failure to pay child support. The plaintiff

filed voluminous objections to the report and recommendation in which he asserts that the report

is riddled with numerous “errors of fact.” However, after conducting a de novo review of the

report and the record of the proceedings, the Court finds that the plaintiff has not identified any




                                                -2-
error in the principal conclusion that the magistrate judge reached, which is that the case ought to

be dismissed on the basis of abstention.

       The filing of timely objections to a report and recommendation requires the court to “make

a de novo determination of those portions of the report or specified findings or recommendations

to which objection is made.” 28 U.S.C. ‘ 636(b)(1); see also United States v. Raddatz, 447 U.S.

667 (1980); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). This de novo review requires

the court to re-examine all of the relevant evidence previously reviewed by the magistrate judge

in order to determine whether the recommendation should be accepted, rejected, or modified in

whole or in part. 28 U.S.C. ‘ 636(b)(1). “The filing of objections provides the district court with

the opportunity to consider the specific contentions of the parties and to correct any errors

immediately,” Walters, 638 F.2d at 950, enabling the court “to focus attention on those issues-

factual and legal-that are at the heart of the parties’ dispute,” Thomas v. Arn, 474 U.S. 140, 147

(1985). As a result, “‘[o]nly those specific objections to the magistrate’s report made to the district

court will be preserved for appellate review; making some objections but failing to raise others

will not preserve all the objections a party may have.’” McClanahan v. Comm’r of Soc. Sec., 474

F.3d 830, 837 (6th Cir. 2006) (quoting Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d

1370, 1373 (6th Cir. 1987))

       Where, as here, a plaintiff has asked the Court to waive fees and costs because he cannot

afford to pay them, the Court has an obligation to screen the case for merit and dismiss the case if

it “(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii)

seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C. §

1915(e)(2)(B). A complaint is frivolous if it lacks an arguable basis in law or fact. Neitzke v.

Williams, 490 U.S. 319, 325 (1989); see also Denton v. Hernandez, 504 U.S. 25, 32 (1992). “A




                                                 -3-
complaint lacks an arguable basis in law or fact if it . . . is based on legal theories that are

indisputably meritless.” Brown v. Bargery, 207 F.3d 863, 866 (6th Cir. 2000) (citing Neitzke, 490

U.S. at 327-28). Although a pro se litigant’s complaint must be construed liberally, Erickson v.

Pardus, 551 U.S. 89, 94 (2007), “[t]he leniency granted to pro se [litigants] . . . is not boundless.”

Martin v. Overton, 391 F.3d 710, 714 (6th Cir. 2004). The screening mandated by Congress in

section 1915(e)(2) includes the obligation to dismiss civil complaints filed by prospective pro se

filers if they “fail[] to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii);

McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997), overruled on other grounds by Jones

v. Bock, 549 U.S. 199 (2007). To avoid dismissal, a complaint must include “enough facts to state

a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007). The Court may dismiss a complaint on its own initiative if the complaint lacks an arguable

basis when filed. Goodell v. Anthony, 157 F. Supp. 2d 796, 799 (E.D. Mich. 2001).

       In this case, all of the requisites for Younger abstention are amply established by the facts

pleaded in the complaint and evident from the public record. “The Younger abstention doctrine

counsels a federal court to abstain from adjudicating a matter properly before it in deference to

ongoing state criminal proceedings, and [in certain types of] civil and administrative proceedings.”

Tindall v. Wayne County Friend of Court, 269 F.3d 533, 538 (6th Cir. 2001) (citing Younger v.

Harris, 401 U.S. 37 (1971); Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S.

423 (1982)). “Three considerations have emerged for determining when abstention is appropriate:

(1) whether the underlying proceedings constitute an ongoing state judicial proceeding; (2)

whether the proceedings implicate important state interests; and (3) whether there is an adequate

opportunity in the state proceedings to raise a constitutional challenge.” Ibid. “Where a review of

these considerations suggests that the state court should properly adjudicate the matter, a federal




                                                 -4-
court should abstain and order the federal complaint dismissed. If, however, a plaintiff can

demonstrate    extraordinary    circumstances    such    as   bad    faith,   harassment,   flagrant

unconstitutionality, or another unusual circumstance warranting equitable relief, then a federal

court may decline to abstain.” Ibid. The question whether Younger abstention warrants summary

dismissal of a case “may be raised by the court sua sponte.” O’Neill v. Coughlan, 511 F.3d 638,

642 (6th Cir. 2008).

       First, the complaint and the state court record of proceedings plainly establish that there is

an ongoing proceeding against the plaintiff for collection of unpaid child support, Rene M v.

Spencer, William S., Case No. 1994-471049-DM (Oakland Cty. Cir. Ct.), and that the gravamen

of the suit here is an attempt to obstruct that proceeding by means of separate relief obtained from

this Court. Second, it is well settled circuit law that family court proceedings for collection of

unpaid child support implicate important state interests, and federal courts should not issue

injunctions that would interfere in such proceedings absent “extraordinary circumstances.” E.g.,

Tindall, 269 F.3d 533 (remanding for dismissal on the basis of Younger abstention); Sevier v.

Turner, 742 F.2d 262, 270 (6th Cir. 1984) (“[T]he federal courts, absent ‘extraordinary

circumstances,’ must abstain from granting declaratory or injunctive relief [that would interfere

with state court proceedings for civil contempt for willfully failing to pay child support] because

doing so would involve unduly intrusive interference with, and monitoring of, the day-to-day

conduct of state hearings and trials.”). The plaintiff repeats throughout his papers the vague and

non-specific assertion that the support enforcement proceeding was commenced in “bad faith,” but

he has not identified the sort of “extraordinary circumstances” that would warrant injunctive

interference by this Court. See Parker v. Turner, 626 F.2d 1, 10 (6th Cir. 1980) (“Should the

Tennessee appellate courts be unable or unwilling to correct continuing unconstitutional conduct




                                                -5-
by the Juvenile Court judges, plaintiffs would then be in a position of showing ‘exceptional

circumstances’ which would warrant federal injunctive relief.” (emphasis added)).

         Third, as the Sixth Circuit has recognized, there will be ample opportunity for the plaintiff

to obtain review of his constitutional and other claims of error either before the state trial court, or,

if any final judgment is rendered, in the state appellate courts. Ballard v. Stanton, 833 F.2d 593,

594 (6th Cir. 1987) (“The actions alleged to constitute evidence of bad faith on the part of the

defendants in the instant appeal can all properly be challenged, either by motion to the trial court,

or later on appeal to the state appellate courts. As such, Ballard plainly ha[s] an adequate

opportunity to have [her] constitutional defenses heard and determined during the course of the

state court proceedings. Where there exists the possibility of raising and correcting constitutional

claims in state courts, the principles of federalism and comity expressed in Younger require that a

. . . defendant must first exhaust his state appellate remedies before seeking relief in the District

Court.”); see also Tindall, 269 F.3d at 539 (“Although the Supreme Court has recognized that bad-

faith prosecution of an individual may serve as a proper exception to the Younger abstention

doctrine, we have found no Supreme Court case that has ever authorized federal intervention under

this exception. Such cases thus are exceedingly rare, particularly where a plaintiff seeking to defeat

an abstention argument has failed to avail himself first of state appellate processes before seeking

relief in federal court.”).

        The plaintiff’s objections that there is no ongoing state proceeding and that state court

proceedings to enforce child support obligations do not comprise any important state interest are

unsupported by any legal authority and contrary to the facts disclosed by the public record and the

well settled law of this circuit.        His numerous other claims that the magistrate judge

misapprehended certain factual details shown by the pleadings and the public record are immaterial




                                                  -6-
where the undisputed facts evident from the record clearly establish that abstention is warranted.

The plaintiff’s objections all therefore are either irrelevant or without merit.

       Accordingly, it is ORDERED the report and recommendation (ECF No. 11) is

ADOPTED, and the plaintiff’s objections (ECF No. 13) are OVERRULED.

       It is further ORDERED that the complaint is DISMISSED WITH PREJUDICE.

       It is further ORDERED that the plaintiff’s motions for injunctive relief and to file further

motions (ECF No. 3, 12, 14) are DISMISSED as moot.

                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge

Date: September 9, 2019


                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first class U.S. mail on September 9, 2019.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI




                                                    -7-
